Citation Nr: 1220166	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hearing loss.

2.  Whether there is new and material evidence to reopen a claim for service connection for a left knee disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left shoulder disorder.


7.  Entitlement to an increased rating for degenerative spondylosis of the lumbar spine, currently evaluated as 10-percent disabling.

8.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 10-percent disabling. 

9.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10-percent disabling. 

10.  Entitlement to an increased rating for a right ankle disability, currently evaluated as 10-percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 until retiring in June 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss and a left knee disorder in a March 1996 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Some of the additional evidence received since that March 1996 rating decision, however, is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating these claims for service connection for hearing loss and a left knee disorder.

3.  But there still is no probative (meaning competent and credible) evidence indicating the Veteran has sufficient hearing loss in either ear to be considered a ratable disability by VA standards.

4.  And absent proof he has a ratable hearing loss disability, which is the most fundamental requirement of his claim, there necessarily cannot be any relationship or correlation between this, for all intents and purposes, nonexistent disability and any noise exposure he may have experienced during his military service, even accepting that he was repeatedly exposed to loud noise while in service.

5.  The preponderance of the competent and credible evidence also shows that he does not have tinnitus as a result of his military service.

6.  There is however an approximate balance of evidence for and against his claim as to whether his current left shoulder and left knee disorders are the result or residuals of injuries he sustained to his left shoulder and left knee during his military service.

7.  His low back disability is manifested by degenerative disc disease of the lumbosacral spine and lumbar spondylosis and consequent pain; but, objectively, he has had forward flexion of his lumbar spine to approximately 70 degrees, at worst (but generally to 90 degrees), with full range of motion in all other directions.  There also is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  And he has not had any incapacitating episodes.

8.  His right shoulder disability is manifested by pain and full range of motion, with flexion to greater than 90 degrees, and there was no impairment of the humerus, clavicle or scapula.

9.  His right knee has no more than slight recurrent subluxation or lateral instability.

10.  As of November 16, 2010, however, there has been confirmation of osteoarthritis in this knee, that is, in addition to the slight recurrent subluxation or lateral instability, although he has continued to have full range of motion in this knee with no additional loss of motion even on repetitive use, including due to his pain.

11.  The service-connected right ankle disability is manifested by pain and minimal limitation of motion with normal X-ray studies; marked limitation of right ankle motion has not been shown.



CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied service connection for hearing loss and a left knee disorder is final and binding.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2011). 

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Still, though, the Veteran has not established that he has a ratable bilateral hearing loss disability, much less due to disease or injury incurred in or aggravated by his military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  Tinnitus also was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

5.  However, resolving all reasonable doubt in his favor, his current left shoulder and left knee disabilities were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

6.  The criteria are not met for an increased rating higher than 10 percent for his service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5003, 5010, 5237, 5242, 5243 (2011). 

7.  The criteria also are not met for a rating higher than 10 percent for his 
service-connected right shoulder disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2011). 

8.  As well, the criteria are not met for a rating higher than 10 percent for the instability and subluxation component of his right knee disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a , DC 5257 (2011).

9.  But from November 16, 2010, onwards, the criteria are met for a separate 10 percent rating for the osteoarthritis he also has in his right knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).

10.  The criteria are not however met for a rating higher than 10 percent for his right ankle disability.  38 U.S.C.A. §§ 1155 , 5107(b); 38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, an August 2006 letter was sent to the Veteran prior to the November 2006 rating decision on appeal, i.e., in the preferred sequence.  This letter informed him of the type of information and evidence required to substantiate these claims for service connection - to include the need to submit new and material evidence to reopen the claims regarding his hearing loss and left knee disorder, advised him of the basis for the prior denial of these two claims, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Kent, supra.  He was also advised to provide evidence showing that his service-connected disabilities of the low back, right knee, right shoulder and right ankle had worsened, so as to in turn entitle him to higher ratings for these disabilities.  He was advised, as well, of the downstream disability rating and effective date elements of these claims in this letter.  See Dingess/Hartman, supra.   


In addition, a July 2008 letter advised him of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his low back, right knee, right ankle, and right shoulder disabilities, the severity and duration of the symptoms, and the impact of the conditions and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific").  Additional notice was provided by way of a letter dated in September 2010.  The claims subsequently were readjudicated in a December 2010 SSOC.  See Mayfield and Prickett, supra.

So he has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, and VA outpatient treatment records, and arranged for VA compensation examinations and obtained VA medical opinions regarding the claims.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examinations for the service-connected disabilities of the low back, right knee, right shoulder and right ankle were done in July 2008, November 2008 and November 2010, so rather recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).   The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his disabilities.  38 C.F.R. §§ 3.327(a), 4.2.

The Board also has considered the Veteran's testimony that he provided during his October 2011 Board hearing.  Although the Veteran's representative argued that another VA examination should be conducted to evaluate the Veteran's service connection claims, the Board finds that the July 2008 audiological and ear disease examinations are adequate, as the examiners considered the medical evidence of record as well as the Veteran's statements.  And in light of the favorable decision with respect to the claims for service connection for left knee and left shoulder disabilities, the Board finds that another VA examination is not necessary to fairly adjudicate these two claims, despite the evident inadequacies of the July and November 2008 VA medical opinions regarding these disabilities.

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

A. Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis and sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.


In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

1. New and Material Evidence

In its December 2008 SOC, the RO reopened the previously denied claims for service connection for hearing loss and a left knee disability, albeit then denied these claims on their underlying merits.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen these claims, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen a claim, not instead evidence that is new, material, and raises a reasonable possibility of substantiating the claim).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element like, here, proof that he at least has current disabilities involving his hearing loss and left knee.  

That is to say, the newly presented evidence need not be probative of all the elements required to award the claims, just probative of at least one element that was a specified basis for the last disallowance of the claims.  See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

The Veteran submitted his original claims for service connection for hearing loss and a left knee disability in August 1995.  The RO denied these initial claims in a March 1996 rating decision, finding that there was no evidence of current hearing loss or a current left knee disability.  The RO properly notified the Veteran of this denial.  The Veteran did not file a notice of disagreement with the March 1996 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 1996 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2011).   

The evidence of record at the time of the prior final rating decision included service treatment records which show treatment for left knee complaints, and which are negative for a hearing loss disability, and the Veteran's DD Form 214 reflecting that he served in the U.S. Air Force as a tactical aircraft maintenance craftsman.  The evidence of record also included a report of an October 1995 VA joints examination, in which a left knee disability was not diagnosed, and a report of an October 1995 VA ear, nose and throat (ENT) examination which showed complaints of right hearing loss.  An audiological examination was not conducted.  The evidence of record also included the Veteran's statement, in his original claim, that he had arthritis in both knees beginning in the mid-1980s.

In June 2006, the Veteran filed an application to reopen his claims for service connection for hearing loss and a left knee disability.  During the course of the appeal he has submitted statements and testimony to the effect that he was exposed to loud noises on the flight line during service, resulting in hearing loss, and to the effect that he has a left knee disability that is secondary to limping caused by his service-connected right knee disability.  Additional evidence of record submitted since the prior final decision also includes a report of a July 2008 VA examination, which included an X-ray study showing joint space narrowing in the left knee, and a private MRI of the left knee showing degenerative changes in the left knee.  Additional evidence of record since the last prior decision also includes a report of a November 2008 VA medical opinion, and reports of VA examinations conducted in July 2008 showing loss of hearing acuity and including medical opinions as to the etiology of the Veteran's decreased hearing acuity.

Upon review of the record, the Board finds that some of the evidence received since the March 1996 rating decision is new and material.  Specifically, the claims file now contains medical records that reflect that the Veteran was diagnosed with a left knee disability in July 2008, the lack of which was one basis for the prior denial, and that reflect that the Veteran has decreased hearing acuity.  The additional evidence also includes VA examinations and medical opinions as to the etiology of the claimed conditions.  Thus, some of the new evidence relates to an unestablished fact necessary to substantiate each of the claims, raises a reasonable possibility of substantiating the claims, and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Hearing Loss and Tinnitus

As noted above, the Veteran's original claim for service connection for hearing loss was denied in an unappealed March 1996 rating decision.  Since the claim has been reopened, service connection for hearing loss is to be reviewed based on all the evidence of record.  Manio, supra.


The Board has considered whether adjudicating this claim on a de novo basis at this time would unduly prejudice the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.).  Here, as mentioned, the RO granted, rather than denied, the petition to reopen the claims - albeit then denied them on their underlying merits.  The Veteran therefore already has been provided the pertinent laws and regulations regarding establishing his entitlement to service connection for these claimed disabilities and given the opportunity to review the evidence of record and submit arguments in support of his claims.  His arguments have focused squarely on this issue of service connection, not whether new and material evidence has been submitted, particularly since, again, his claims were reopened.  Therefore, the Board may proceed with the readjudication of his claims on their underlying merits without fear of predjudicing him.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim because, without this required proof of current disability, there necessarily is no current disability to relate or attribute to his military service).

In Hensley  v. Brown, 5 Vet. App. 155 (1993), the Court noted the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Id.  (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

But for purposes of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

But that said, even though disabling hearing loss - that is, according to these threshold minimum requirements of 38 C.F.R. § 3.385 - may not have been demonstrated during service, including at time of separation, a Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385 and by submitting evidence that his current disability is related to his military service, as opposed to other intercurrent causes or factors.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Veteran's DD Form 214 reflects that he served in the U.S. Air Force from 1971 to 1995, and that his primary military occupational specialty (MOS) was tactical aircraft maintenance craftsman.  

His STRs show that an audiological test was conducted in June 1971; however the photocopy on file is illegible.  Audiometric testing in July 1980 revealed right ear decibel thresholds of 5, 0, 0, 0, 15 and 50 and left ear decibel thresholds of 20, 0, 0, 10, 10, and 0 at the respective frequencies of 500, 1000, 2000, 3,000, 4,000 and 6,000 hertz.  Audiometric testing in August 1983 revealed right ear decibel thresholds of 5, 5, 5, 0, 30, and 60 and left ear decibel thresholds of 5, 0, 0, 5, 10, and 0 at the respective frequencies of 500, 1000, 2000, 3,000, 4,000 and 6,000 hertz.  Audiometric testing in June 1988 revealed right ear decibel thresholds of 5, 5, 0, 5, 30 and 40 and left ear decibel thresholds of 0, 0, 0, 0, 10, and 0 at the respective frequencies of 500, 1000, 2000, 3,000, 4,000 and 6,000 hertz; the examiner diagnosed right ear hearing loss.  He was told to wear hearing protection while working in hazardous noise areas.  Audiometric testing in June 1994 revealed 

right ear decibel thresholds of 5, 0, 0, 0, 25 and 50 and left ear decibel thresholds of 5, 0, 0, 5, 10, and 0 at the respective frequencies of 500, 1000, 2000, 3,000, 4,000 and 6,000 hertz.  The examiner indicated that high frequency hearing loss was noted.

On hearing conservation examination in June 1994, the Veteran denied a history of hearing loss, and denied ringing in his ears.  In a July 1994 report of medical history, the Veteran denied a history of hearing loss and ear trouble.  On retirement medical examination in July 1994, audiometric testing revealed right ear decibel thresholds of 5, 0, 0, 0, 25, and 50 and left ear decibel thresholds of 5, 0, 0, 5, 10, and 0 at the respective frequencies of 500, 1000, 2000, 3,000, 4,000 and 6,000 hertz.  The examiner indicated that high frequency hearing loss was noted in the right ear.  His STRs are entirely negative for tinnitus.

In a pre-discharge application for VA compensation or pension dated in December 1994, although the Veteran claimed service connection for multiple disabilities, he did not claim service connection for hearing loss or tinnitus.

At an October 1995 VA ENT examination, the Veteran reported that he had 
right-sided hearing loss for the past eight years.  He said he had no tinnitus and no vertigo, and reported no ear pain in the past.  He reported that he served in the Air Force from 1971 to 1995, he worked as an F-15 maintenance mechanic, and was exposed to loud noises from the aircraft.  The diagnostic impression was subjective right-sided hearing loss.  An audiogram was planned, but was not conducted.

Several VA outpatient treatment records reflect that the Veteran repeatedly denied current tinnitus, including VA primary care notes dated in September 1999, August 2006, and February 2007.

In a June 2006 statement, the Veteran contended that he incurred bilateral hearing loss and tinnitus because he was exposed to noise on the flight line when he worked on F-15 fighter jets for 14 years.  In September 2006, he stated that he presently continued to suffer from "a chronic aggravating ringing in his ears, tinnitus."

At a July 2008 VA ear disease examination, the Veteran reported that he had a gradual hearing loss that started with his service duties in the Air Force.  He said his hearing loss began prior to his retirement from the Air Force in 1995.  He denied a specific episode of loud noises that caused the hearing loss, and said he was continually exposed to F-15 noise but did wear ear protection.  He denied active tinnitus, vertigo, otorrhea or frequent ear infections.  The examiner indicated that the Veteran had hearing loss with history of noise exposure in the service.  He opined that due to the Veteran's significant noise exposure and his gradual hearing loss, the hearing loss was most likely caused by a result of his continuing noise exposure in service.

At a July 2008 VA audiological examination, the examiner noted that the claims file had been reviewed, and noted that on audiogram performed upon service entry in 1971, there was a moderate high frequency loss at 6000 hertz, and normal hearing in the left ear.  The Veteran reported that he was a flight line expediter in service, and after service was a manager in a hospital for several years, and for the past four years was a veterans' employee representative.  The examiner noted that there was no current complaint of tinnitus, and observed that tinnitus was a subjective complaint and no objective measures existed to validate its presence or absence.  The Veteran reported that he noticed his right ear hearing loss after retirement and that the onset of his hearing loss was sudden.  The Veteran asserted that during service, he was a flight line expediter in charge of 24 fighter jets, and was a quality assurance inspector in a supervisory position.  He reported that he sat in a truck with the door open.  He contended that the sound came in on the left side (from the flight line) and traveled around the truck, causing hearing loss that was worse in the right ear.  Audiometric testing revealed right ear decibel thresholds of 20, 15, 15, 20, and 35, and left ear decibel thresholds of 15, 15, 15, 20, and 10 at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.  Speech recognition scores were 94 percent in the right ear and 94 percent in the left ear.


The examiner diagnosed right ear normal hearing through 3000 hertz, and mild to moderately severe sensorineural hearing loss from 4000 to 8000 hertz, and normal hearing in the left ear.  The examiner disputed the Veteran's assertion that the flight line noise traveled around to his right ear, stating that in actuality, any high level of sound coming into the truck would affect his left ear more because it would be in the direct path of the sound, and his right ear would actually be protected from part of the sound due to the head shadow effect.  She said that if the Veteran's hearing were to have been damaged by his noise exposure in this setting, we would see a left hearing loss, not a right hearing loss.

The examiner stated that since the Veteran's right ear hearing loss at 6000 hertz was noted on entry and remained stable through 1994 when the Veteran retired, it was her opinion that the Veteran's hearing loss was not caused by or a result of military noise exposure.  She said that since the Veteran reported that he does not have tinnitus, it was therefore her opinion that military noise exposure did not cause tinnitus for this veteran.

At his October 2011 Board hearing, the Veteran testified that he told the VA examiner that he had tinnitus.  During the hearing, when asked if he has constant or recurrent tinnitus, he testified that he has recurrent tinnitus.  He said he first noticed tinnitus during service, in the mid-1980s.

The Board notes that the Veteran did not report any treatment for hearing loss or tinnitus.  But this, alone, is not determinative or dispositive of his claim because the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for them.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  That is to say, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by medical evidence such as treatment records.

Here, though, even acknowledging this, there is no probative (meaning competent and credible) evidence indicating the Veteran has sufficient hearing loss in either ear to be considered a ratable disability by VA standards, that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385, and even though he has been shown to have decreased hearing acuity in the right ear at 6000 hertz.  It is possible to have hearing loss, so less than normal hearing acuity and, yet, not satisfy the requirements of this governing VA regulation.  This is especially true when the hearing loss shown, at 6,000 Hz, is outside of the relevant frequencies (500, 1,000, 2,000, 3,000 and 4,000 Hz) contemplated by § 3.385.  This is critically important since, absent proof he has a ratable hearing loss disability according to § 3.385, which is the most fundamental requirement of his claim, there necessarily cannot be any relationship or correlation between this, for all intents and purposes, nonexistent disability and any noise exposure he may have experienced during his military service, even accepting that he was repeatedly exposed to loud noise while in service, particularly during his service on the flight line.

Moreover, because this determination is based on the results of objective testing - namely, an audiogram measuring his hearing threshold levels in the specified frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and his speech recognition ability using the Maryland CNC test, he necessarily cannot show he has sufficient hearing loss to be considered a ratable hearing loss disability according to § 3.385 merely by proclaiming in his subjective written and oral lay testimony that he has experienced what he believes is continuous hearing loss since the noise exposure in service.  To reiterate, while he is competent, even as a layman, to say he has had difficulty hearing for however many number of years, he is not competent (much less credible) to also proclaim that he has hearing loss that is sufficiently severe to meet the threshold minimum requirements of § 3.385 to be considered an actual ratable disability because this is a medical, not lay, determination.  Compare and contrast 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran has not at any time since the filing of this claim shown he has sufficient hearing loss in either ear to be considered a ratable disability according to this governing VA regulation, 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran has also asserted that he incurred tinnitus "because of" his noise exposure on the flight line in service.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  But, unlike hearing loss, it therefore is the type of condition that is entirely subjective in nature, so readily capable of even lay diagnosis.  Jandreau, supra.  See also Charles v. Principi, 16 Vet. App. 370 (2002) ("tinnitus is readily capable of lay observation").  The Courts similarly have held in other precedent decisions that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

But with respect to this claim for tinnitus, the Veteran's STRs are unremarkable for complaints or treatment of this condition, although, as explained, this alone is not determinative or dispositive of whether he had it while in service.  It is, however, probative evidence to be considered in making this important determination and tends to refute the notion that he had tinnitus while in service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).


His post-service medical records are also unremarkable for this claimed disorder.  And although this, too, is not in and of itself determinative or dispositive of whether he has had this condition during the several years since his military service ended, it also is evidence to be considered in making this important determination and tends to refute this notion.  He rather recently testified during his October 2011 hearing before the Board that he has experienced recurrent tinnitus since service, indeed, since the mid 1980s or thereabouts, but he has previously indicated otherwise to examiners and treatment providers, both during service and since, denying that he had tinnitus.  He therefore has given inconsistent testimony regarding the time of inception of this claimed disorder or just how long he has had it, or for that matter whether he even has had it, sometimes saying he did and other times saying he did not.  And his lay testimony concerning this not only has to be competent, which for the reasons and bases already discussed it is, but also has to be credible to ultimately have probative value.  And this inconsistent history of this condition that he has recounted undermines his credibility.  In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous tinnitus since service, so has not shown the required continuity of symptomatology under 38 C.F.R. § 3.303(b) to establish the required nexus between this claimed condition and his military service by way of this alternative means.  His lay testimony concerning this, while competent, is not credible.  The Board finds that his more recently-reported history of continued tinnitus since service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts this disorder began in service, sometime during the mid 1980s, in the more contemporaneous medical history he gave during his military separation examination he did not report any history or complaints of tinnitus.  In fact, he specifically denied having tinnitus on several occasions both during and after service.  The unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the claimed injury during service in question, so is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

The post-service medical evidence does not reflect any complaints related to tinnitus for more than 10 years following the conclusion of his service.  The absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  The Board cannot reject his lay testimony concerning this out of hand.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran did not claim that tinnitus symptoms began in service until filing his current VA disability compensation claim in 2006.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for so many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of tinnitus symptoms since service. 

The July 2008 VA examiner noted that the Veteran had once again denied having current tinnitus, and opined that he did not have tinnitus that was related to service.  This medical opinion is both competent and highly probative.  While the July 2008 VA ear disease examiner opined that the Veteran's hearing loss was likely related to service, as the audiometric findings show that he does not have a current hearing loss disability as defined by VA regulation, service connection is not warranted.  

The weight of the competent and credible evidence demonstrates that the Veteran's current tinnitus began years after his active duty and was not caused by any noise exposure in or incident of service.  

As the preponderance of the evidence is against the claims for service connection for hearing loss and tinnitus, the benefit- of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Knee and Left Shoulder Disabilities
 
The medical evidence on file demonstrates that the Veteran has current disabilities of the left shoulder and left knee.  Specifically, a November 2008 VA medical opinion reflects diagnoses of degenerative joint disease of the acromioclavicular joint of the left shoulder, and early degenerative changes of the left knee.

Therefore, there is competent medical evidence establishing the Veteran has current left knee and left shoulder disabilities.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain, supra.


So resolution of his appeal turns on whether any current left knee disability or left shoulder disability is attributable to his military service or to a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

STRs show that in January 1978, the Veteran was treated for trauma to the left knee while playing volleyball.  On examination, there was no effusion, and some patellar crepitus on the left, good lateral and medial stability, no joint-line tenderness, negative McMurray's sign, negative anterior drawer sign; the diagnosis was mild chondromalacia on the left.  He was referred for instruction by a physical therapist in quadriceps strengthening.  In May 1979, he was treated for swelling of the left knee after he was hit with a baseball bat; an X-ray study was negative and the diagnosis was contusion of the medial left knee.  Subsequent STRs are negative for complaints regarding the left knee.

STRs reflect extensive treatment for a right shoulder disability, but show very little treatment for complaints related to the left shoulder.  Specifically, in March 1990, he was treated for complaints of a left shoulder sprain for the past 24 hours.  He said he did heavy weight lifting, which increased his pain.  The diagnostic assessment was bicipital tendonitis.  He was given Naprosyn for 5 days, and told not do any heavy lifting.  Subsequent STRs are negative for complaints regarding the left shoulder. 

In a July 1994 report of medical history, the Veteran denied a history of a "trick" or locked knee, and reported a history of a painful or "trick" shoulder or elbow.  The reviewing examiner noted that the Veteran had a right shoulder rotator cuff strain in 1977, and had several episodes of reinjury.  A current disability of the left shoulder was not noted.  On retirement medical examination in July 1994, the Veteran's upper and lower extremities were listed as normal.  

In a pre-discharge application for VA compensation or pension dated in December 1994, although the Veteran claimed service connection for multiple disabilities including the right shoulder and left knee, he did not claim service connection for a left shoulder disability.  

On VA examination in October 1995, the Veteran reported difficulty in both knees for the past 15 years.  An X-ray study of the left knee was unremarkable.

April 2006 VA primary care notes reflect that crepitus was noted in both knees, and the Veteran complained of bilateral knee pain.

At an October 2006 VA examination, the examiner indicated that the Veteran's left knee tenderness was not secondary to his claimed conditions, and the Veteran stated that he injured his left knee in service. 

Private medical records from D.S.Y., MD, dated in January 2007 reflect that the Veteran was seen for several medical problems which he reported had been present since military service, including left knee pain.  A magnetic resonance imaging (MRI) scan of the left knee showed moderate chondromalacia patella among other findings.  Dr. Y. diagnosed degenerated menisci of the left knee with two subarticular cysts of the tibia and an intraarticular cyst.

A February 2007 VA primary care note reflects that the Veteran complained of chronic bilateral shoulder and left knee pain.

On VA joints examination in July 2008, the Veteran complained of bilateral shoulder pain and knee pain.  He reported a sense of giving way in his left knee.  The left knee and left shoulder were examined.  The examiner noted that the claims file and STRs had been reviewed and opined that the Veteran's left shoulder and left knee disabilities were at least as likely as not service-related, but no diagnosis could be given without the X-ray studies.  A rationale was not provided.

VA X-ray studies in August 2008 reflect medial joint space narrowing and patellar enthesopathy in both knees, and minimal degenerative joint disease in the left acromioclavicular joint.  

In an addendum medical opinion dated in November 2008, the same VA examiner again stated that he had reviewed the claims file and diagnosed very minimal degenerative joint disease of the acromioclavicular joint of the left shoulder, and early degenerative changes of the left knee.  The examiner stated that the Veteran was treated for left shoulder pain on one occasion in service in March 1990.  He opined that the left shoulder disability was not service-connected, not service aggravated and not secondary to the right shoulder.  He noted that the Veteran was treated for left knee complaints on two occasions in the late 1970s in service, and had fourteen additional years of service without left knee complaints.  He opined that the left knee disability was not service-connected and not secondary to the right knee or right ankle disability.  He also stated that there was no evidence of a chronic condition with either the left shoulder or left knee.

Upon review of the evidence of record, the Board agrees with the statements made by the Veteran's representative to the effect that the medical opinions provided by the VA examiner in his July 2008 and November 2008 opinions are contradictory.

The July 2008 medical opinion does not contain any discussion of the underlying rationale, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").   The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71, 73 (1993).  See, too, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

As the July 2008 VA medical opinion does not include the examiner's supporting rationale, the probative value of this opinion is reduced.  However, the Board finds that since the same VA examiner reviewed the claims file and STRs on two occasions, conducted a physical examination of the Veteran, and provided completely contradictory opinions as to whether or not the current left shoulder and left knee disabilities are related to military service, the competent and probative medical evidence can be said to be in equipoise on this point.  Further, the Board notes that the Veteran was treated for left knee and left shoulder injuries in service, was diagnosed with chondromalacia patella of the left knee both in service and currently, and he has credibly reported continuity of left knee and left shoulder symptoms since service.

In view of the totality of the evidence, and bearing in mind the benefit-of-the-doubt rule, the Board finds that the evidence of record is at least in equipoise, and chronic left shoulder and left knee disabilities were as likely as not incurred during his service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology). Consequently, service connection for a left shoulder disability and a left knee disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49. 

B. Increased Ratings

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2011).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under 38 C.F.R. § 4.71a , DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5003 (2011).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion.  Note (2) indicates these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

1. Low Back Disability

The Veteran contends that he is entitled to an increased rating higher than 10 percent for his service-connected degenerative spondylosis of the lumbar spine.  Historically, the RO characterized this disability as lumbosacral strain and rated the disability under the former Diagnostic Code 5295, pertaining to lumbosacral strain.  

In September 2003, prior to the instant appeal, the rating schedule was revised with respect to evaluating disabilities of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities of the spine are now rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a (2011).  Since the Veteran's claim for an increased rating for his service-connected low back disability was filed in June 2006, after these revisions to the rating schedule, the revised criteria will be applied.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  Note (1) requires consideration also of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a , DCs 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that his low back disability is appropriately evaluated as 10-percent disabling throughout the rating period on appeal.

On VA examination in October 2006, the Veteran complained of low back pain and stiffness.  He reported constant pain, and was at level 10.  His pain was relieved by medication, and he could function with medication.  He said his condition did not cause incapacitation, and there was no functional impairment from this condition.  On examination, range of motion was as follows; forward flexion to 90 degrees, with pain at 90 degrees, and extension, right and left lateral flexion, and right and left rotation were each performed to 30 degrees.  The examiner stated after repetitive use, joint function of the spine was additionally limited by pain and it was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The pain limited joint function by 0 degrees.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  An X-ray study showed degenerative arthritis, and the diagnosis was mild degenerative spondylosis of the mid to lower lumbar spine at L2-3 and L3-4.

A January 2007 private medical record from Dr. Y. reflects that the Veteran complained of low back pain, and the diagnosis was mechanical low back pain.  Dr. Y. advised the Veteran to continue to manage his back pain with the exercises, heat and medication which had been effective to date.

At a July 2008 VA examination, the Veteran said that prolonged sitting and standing aggravated his back, and his back occasionally woke him from sleep.  He had physical therapy in the past which was helpful.  He denied any radicular symptoms into his legs, and denied bowel or bladder problems.  He described no acute flare-ups or incapacitating events.  On examination, he had a normal gait, and motor functions were 5/5 in the lower extremities.  Deep tendon reflexes were 2+ to the knees and ankles bilaterally.  Straight leg raising was negative, there was no increased tone or clonus, and sensation was intact throughout.  Range of motion was as follows:  forward flexion to 70 degrees, extension to 30 degrees, and left and right lateral bending and rotation were each to 25 degrees.  All of his range of motion was limited by stiffness as well as mild pain.  There was no increased pain, fatigue, or incoordination with repetitive motion in any plane.  A July 2006 magnetic resonance imaging (MRI) scan of the lumbar spine was unremarkable (normal).  The diagnostic impression was mechanical low back pain with no structural defects, and the examiner opined that the back disability was minimal.

At a November 2010 VA examination, the Veteran complained of aching low back pain.  He took Motrin which helped, he got no true flare-ups, and he had no incapacitating events, radiculopathy, bowel, bladder or sexual dysfunction.  He used no brace, cane or TENS.  He said it did not affect his daily activities or employment but it was more aggravating than anything else.  It interfered with sitting to the extent that he could not sit for long periods.  He had to get up and move around.  On examination, he rose out of his chair without the use of his hands or arms, he had a normal gait and posture, he had no indication of spinous or paraspinous tenderness, and no indication of muscle spasms.  Range of motion was as follows:  flexion to 90 degrees, and extension, right and left lateral flexion and rotation were each to 30 degrees.  Repetitive motion of the back in all ranges of motion both actively and passively produced no indication of pain, weakness or fatigue.  Straight leg raising was negative bilaterally, and there was no indication of lower extremity radiculopathy or sensory deprivation bilaterally.  There was no indication of quadriceps or hamstring muscle atrophy or loss of strength bilaterally.  Reflexes in the lower extremities were normal bilaterally.  An X-ray study showed mild multilevel lumbar spondylosis.  The diagnostic assessment was mild age-acquired degenerative disc disease of the lumbosacral spine.

The VA examinations in October 2006 and November 2010 do not reflect forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  To the contrary, his forward flexion has been limited to 70 degrees at worst, but generally was to 90 degrees.  During his October 2006 and November 2010 examinations, full range of motion in all directions, with pain noted only at 90 degrees of flexion, and range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no objective evidence of spasm, weakness, tenderness, or incoordination.  Further, the examiner found no postural abnormality, no fixed deformity, no abnormality of musculature, no spasm/guarding/tenderness with preserved spinal contour and normal gait, no spasm/guarding/tenderness with abnormal gait/spinal contour/scoliosis/reversed, and no lordosis or kyphosis.  A neurological examination was normal, as well, as was a motor examination.  Moreover, even considering the Veteran's subjective complaints of pain on forward flexion, the medical evidence of record does not demonstrate pain or additional limitation of motion in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2011).

As for separate evaluations of the chronic orthopedic and neurologic manifestations associated with his low back disability, there are no additional described neurologic manifestations that would warrant a compensable rating if evaluated separately.  Neurological examination was grossly normal during both VA examinations.  Thus, additional separate neurological ratings are not warranted.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); 4.124a, DC 8520.

And since there is DDD, i.e., IVDS, the Board also has considered whether a higher rating is warranted via application of DC 5243.  This DC provides that IVDS may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months.  A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  But Note (1) to DC 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."  And although the medical evidence shows the Veteran was recently diagnosed with DDD in November 2010, there is no evidence of incapacitating episodes according to this regulatory definition.  Indeed, to the contrary, during his November 2010 VA examination, the Veteran expressly denied having experienced any incapacitating episodes during the past 12 months.  As such, DC 5243 cannot serve as grounds for increasing the rating for his low back disability.  There are no other relevant code sections for consideration.

While the Veteran has reported subjective complaints including pain, the objective medical findings on examination are of greater probative value than his allegations regarding the severity of his lumbar spine disability.  The 10 percent rating already in effect makes provision for his pain, and most of the other relevant factors in rating his disability, including the measurement of his range of motion, whether he has associated neurological manifestations, etc., are based on objective testing and the results.

For these reasons and bases, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 54-56. 

2. Right Shoulder Disability

The Veteran contends that he is entitled to an increased rating higher than 10 percent for his service-connected status post right shoulder degenerative joint disease.  The RO has rated this disability under Diagnostic Code 5203, pertaining to impairment of the clavicle or scapula.

The Board notes that normal shoulder motion is defined as 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I. 

The record shows that the Veteran is right handed; therefore, his right shoulder disability is his major side.  A 20 percent evaluation is warranted for limitation of motion of the major (dominant) arm when motion is possible to the shoulder level. A 30 percent evaluation is warranted for limitation of motion of the major arm when motion is limited to midway between the side and shoulder.  A 40 percent evaluation for limitation of motion of the major arm requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Governing regulation provides that when the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31. 

A 20 percent rating is assignable for dislocation of the clavicle or scapula of the major or minor extremity.  A 20 percent rating may also be assigned for nonunion of the clavicle or scapula with loose movement.  Without loose movement, a 10 percent rating is assignable.  A 10 percent rating may also be assigned for malunion of the clavicle or scapula.  38 C.F.R. § 4.71a , Diagnostic Code 5203. 

At an October 2006 VA examination, the Veteran complained of stiffness in the morning and giving way when lifting things or raising his hands above his head.  He also reported right shoulder pain four times daily.  He said his pain level was 8, and his pain could be elicited by physical activity.  At the time of pain he could function without medication.  He was not receiving any treatment for this condition, and there was no functional impairment from this condition.  On examination, there were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Range of motion of the right shoulder was as follows:  flexion to 180 degrees, with pain at 180 degrees, abduction to 180 degrees, with pain at 150 degrees, and external and internal rotation to 90 degrees.  On the right, joint function was additionally limited by pain after repetitive use, and was no additionally limited by fatigue, weakness, lack of endurance and incoordination.  The above additionally limited joint function by 0 degrees.  An X-ray study showed degenerative arthritic changes, and there was degenerative osteoarthritis limited to the right acromioclavicular joint.  The examiner noted that the Veteran had pain on range of motion with difficulty taking his shirt off over his head.


A January 2007 private medical record from Dr. Y. reflects that the Veteran complained of right shoulder pain.  An X-ray study of the right shoulder showed moderate degenerative changes in the acromioclavicular joint.  The diagnosis was degenerative disease in the acromioclavicular joint of the right shoulder.

On VA examination in July 2008, the Veteran complained of anterior shoulder pain, and denied any numbness, tingling or weakness in his upper extremities.  He described mild flare-ups with overhead activity, which he avoided.  He had no incapacitating events.  On examination, the Veteran had tenderness of his right acromioclavicular joint, no obvious muscle atrophy, and positive impingement sign.  The right shoulder was stable to anterior posterior shift.  Sulcus sign and Neer-Hawkins sign were negative.  Range of motion of the right shoulder was as follows:  forward extension was from 0 to 120 degrees active, passive, and against resistance.  He had pain at the endpoint but no increased pain, fatigue, or incoordination with repetitive motion.  Internal and external rotation was from 0 to 85 degrees.  There was no increased pain, fatigue, or incoordination with repetitive motion.

On VA examination in November 2010, the Veteran complained of right shoulder pain primarily with flexion.  Motrin was helpful, he used no sling, and he had no incapacitating events.  Daily activities were not affected but he did not do anything overhead with his right arm and shoulder and he did not do any heavy lifting.  On examination, the right shoulder appeared anatomically normal but he did have tenderness at the acromioclavicular joint but nowhere else, and no swelling.  He had no indication of instability.  Range of motion was as follows:   flexion and abduction to 180 degrees, and internal and external rotation to 90 degrees passively and actively.  Repetitive motion of the shoulder both passively and actively produced no indication of pain, weakness or fatigue.  An X-ray study of the right shoulder showed moderate degenerative joint disease of the acromioclavicular joint unchanged.  The diagnosis was mild acromioclavicular joint degeneration of the right shoulder.


Throughout the rating period on appeal, a rating in excess of 10 percent is not warranted under any applicable rating criteria.  Although the RO assigned a 10 percent rating for pain in the right shoulder under Diagnostic Code 5203 during this period, the Board notes that the medical evidence does not show that the Veteran has impairment of the clavicle or scapula, as required for a rating under this Diagnostic Code.  It appears that the 10 percent rating was assigned on analogous basis.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability). 

In order to warrant a higher 20 percent rating under Diagnostic Code 5201, the range of motion of the Veteran's right shoulder must be limited to shoulder level. The Veteran's right shoulder range of motion, however, does not more closely approximate that level of severity; in fact his range of motion is close to normal. Moreover, there is no additional functional limitation due to factors such as pain and weakness such as to limit motion to the degree required for a higher rating.  Therefore, a disability rating higher than 10 percent is not warranted based on limitation of motion during this period. 

Additionally, the Board has considered other diagnostic codes that may apply to disability of the shoulder.  The Veteran, however, does not have ankylosis (Diagnostic Code 5200), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203). Therefore, a higher rating is not available under these codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  Although there is evidence of arthritis of the right shoulder, arthritis is to be rated based on limitation of motion under the appropriate Diagnostic Code for that joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Further, there is no X-ray evidence of involvement of two or more major joints, and thus a higher rating is not warranted under Diagnostic Code 5010.  There are no other relevant diagnostic codes for consideration. 


The Board also finds that a higher 20 percent rating is not warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The medical evidence of record does not show functional limitation of the severity to warrant a rating higher than 10 percent throughout the rating period prior on appeal.

In sum, there is no basis for a rating in excess of 10 percent for service-connected right shoulder disability throughout the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

2. Right Knee Disability

The Veteran contends that he is entitled to an increased rating higher than 10 percent for his service-connected right knee disability, degenerative joint disease of the right knee. 

The RO has rated this disability under DC 5257, which concerns "other" impairment of the knee due to recurrent subluxation or lateral instability.  A 10 percent rating is warranted when there is "slight" consequent disability, a 20 percent rating when it is "moderate", and a 30 percent rating when it is "severe."  38 C.F.R. § 4.71a, DC 5257.

These descriptive words "slight", "moderate", and "severe" are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, VA adjudicators must evaluate the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

If there is arthritis due to injury (i.e., post-traumatic arthritis), then DC 5010 also must be considered.  And DC 5010 refers the rater to DC 5003, which, as already explained, indicates the arthritis will be rated on the basis of the extent that it causes limitation of motion of the specific joint or joints involved - which, here, since affecting the knee, are DC 5260 that concerns limitation of leg and knee flexion and DC 5261 that concerns limitation of leg and knee extension.

According to DC 5260, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees, and a 30 percent rating is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a , DC 5260.

Under DC 5261, a noncompensable evaluation is assigned when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. A 40 percent rating is warranted when extension is limited to 30 degrees. And a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel  has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604  (July 1, 1997; revised July 24, 1997).  The General Counsel  subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel  further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id. 

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).  

On VA examination in October 2006, the Veteran complained of right knee pain, as well as weakness from bending, stooping or walking.  His pain occurred twice daily, and was at a level of 8.  At the time of pain he could function without medication, and his condition did not cause incapacitation.  He was not receiving treatment for this condition, and there was no functional impairment from this condition.  On examination of the right knee, there was no edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was crepitus.  The anterior and posterior cruciate ligaments were tested, and were within normal limits, as were the stability tests of the medial and lateral menisci.  Range of motion was as follows:  flexion to 140 degrees with pain at 140 degrees, and extension to 0 degrees with pain at 0 degrees.  After repetitive use, joint function was additionally limited by pain, but was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The above additionally limited joint function by 0 degrees.  An X-ray study of the right knee showed minor degenerative osteoarthritis.  The clinical diagnosis was mild degenerative joint disease of the right knee.

At a July 2008 VA examination, the Veteran reported that squatting or kneeling was usually painful, and he had a sense of giving way worse in the left knee than in the right.  He had an occasional catching sensation in both knees.  On examination, there was no obvious deformity, and no effusion.  There was tenderness in the midsubstance of the patellar tendon bilaterally consistent with patellar tendonitis.  The knee was stable to varus/valgus stress testing.  Lachman's anterior-posterior drawer and McMurray's tests were all normal.  There was no joint line tenderness.  The patella tracked in the midline.  Range of motion was from 0 to 140 degrees.  There was no pain, fatigue, or incoordination with repetitive motion.  

On VA examination in November 2010, the Veteran complained of pain around his right patella, and he took Motrin which was helpful.  He used a brace at home.  On examination, the right knee was anatomically normal, there was no tenderness or swelling around the patella, or around the medial and lateral aspect of the joint.  Range of motion was from 0 to 140 degrees.  Repeat flexion and extension of the knee produced no indication of pain, weakness or fatigue.  Lateral and medial stress on the knee showed no laxity of the lateral or medial collateral ligaments; he had a negative anterior and posterior drawer sign which indicated intact anterior and posterior cruciate ligaments, he had a negative McMurray's sign and he ambulated without appearance of discomfort.  An X-ray study of the right knee showed mild degenerative joint disease of the medial compartment.  The diagnostic assessment was mild age-acquired degenerative joint disease of the right knee.

The records on file show that the Veteran has, at most, slight recurrent subluxation and lateral instability of his right knee (versus moderate or severe), so in turn is entitled to at most a 10 percent rating under DC 5257, which is the rating he already has under this code.  All of his VA examinations have shown that he has good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments.  So although he has reported this knee sometimes gives way, so sometimes is unstable, this instability is no more than slight when considering the frequency of it (only occasional) and recognizing that all objective tests for instability and subluxation have for the most part been unremarkable.

Moreover, the range of motion findings detailed above do not warrant a higher rating under the DCs pertaining to limitation of motion, as active range of motion of the right knee was from 0 to 140 degrees (i.e., full range of motion) during the VA compensation examinations, even after repetitive motion.  See 38 C.F.R. § 4.71, Plate II.  This far exceeds the flexion limitation required for even the most minimum 0 percent rating under DC 5260 since flexion must be limited to 60 degrees.  There was objective evidence of pain following repetitive motion on examination in October 2006 but not on examination in July 2008 and November 2010.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592   (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But, here, the October 2006 VA examiner indicated that, while pain was present on motion (but not subsequently), there was no additional loss of motion with repetitive use, that is, even after three repetitions of range of motion.  So there was no range of motion loss, i.e., any additional restriction of motion, even with these repetitions.  And, again, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. § 4.40.

Since the Veteran has osteoarthritis in this knee, however, with associated pain, DC 5003 in combination with 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion - or, in this particular instance, insufficient limitation of motion to warrant a compensable rating under DC 5260 or 5261.  See again Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Hence, since he has osteoarthritis in this knee in addition to the instability, he is entitled to the minimum compensable rating of 10 percent for this arthritis (i.e., additional disability) under DC 5003, aside from the 10 percent rating he already has under DC 5257.  See again VAOPGCPRECs 23-97 and 9-98.

But the fact that he continues to have normal extension of this knee, to 0 degrees, precludes also assigning a separate rating as concerning his extension, apart from this additional rating that is being assigned for his flexion limitation on account of his underlying osteoarthritis.  VAOPGCPREC 9-2004.


Moreover, because there continues to be full range of motion of this knee, even considering the arthritic pain, this knee obviously is not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  So DC 5256 does not apply.

Similarly, as the evidence fails to demonstrate nonunion or malunion of the tibia or fibula, a higher rating is not possible under DC 5262.  Additionally, as there is no showing of genu recurvatum, DC 5263 is inapplicable.  Moreover, as the evidence fails to demonstrate a dislocated semilunar cartilage, or removal of such, DCs 5258 and 5259 are inapplicable.  On VA examination in November 2010, there was no meniscus abnormality.  There are no other relevant codes for consideration. 

The Board thus is assigning a separate 10 percent rating for the right knee osteoarthritis under DC 5003 (on referral from DC 5010) effective November 16,  2010, the date of the VA compensation examination diagnosing degenerative joint disease of the right knee.  This rating is in addition to the existing 10 percent rating under DC 5257 for the slight instability and subluxation of this knee.  The preponderance of the evidence granting even greater compensation, however.  38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

4.  Right Ankle Disability

The Veteran contends that his service-connected right ankle disability (as a residual of a right ankle injury) is more disabling than currently evaluated.  The RO has rated this disability as 10-percent disabling under DC 5271.

For VA rating purposes, full range of motion of an ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II. 

A 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

"Slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

On VA examination in October 2006, the Veteran complained of pain, weakness, and giving way of the right ankle.  He said the pain occurred twice daily.  He could function during his pain without medication, and his condition did not cause incapacitation.  He did not receive treatment for this condition, and there was no functional impairment from this condition.  On examination of the right ankle, there was tenderness, and there was no deformity.  Range of motion was as follows:  dorsiflexion to 20 degrees, with pain at 20 degrees, and plantar flexion to 45 degrees.  After repetitive use, joint function was additionally limited by pain, and not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The above additionally limited joint function by 0 degrees.  An X-ray study of the right ankle was within normal limits.  The diagnosis was status post right ankle injury.

On examination in November 2010, the Veteran complained of stiffness in the right ankle if he sat for too long.  He denied instability and swelling, and he took Motrin which did not help.  He got no true flare-ups, and had no incapacitating events.  He used a brace at home which helped.  On examination, the right ankle was anatomically normal, there was no tenderness or swelling in the anterior, posterior, medial or lateral aspect of the ankle and he plantar flexed to 55 degrees and dorsiflexed to 15 degrees.  The foot supinated to 35 degrees and pronated to 20 degrees.  Repetition of range of motion produced no indication of pain, weakness or fatigue, and he had no indication of instability anteriorly, posteriorly, medially or laterally.  The Achilles tendon was in the vertical and non-tender and he ambulated without appearance of discomfort.  An X-ray study of the right ankle was normal.  The diagnosis was normal right ankle.

The available medical evidence does not show that the Veteran has significant loss of plantar flexion or dorsiflexion of the right ankle.  Since the Veteran's right ankle disability is not characterized by marked loss of range of motion of the ankle, an increased 20 percent rating is not warranted under Diagnostic Code 5271.  In the present case, the evidence of record reveals complaints of ankle pain.  Indeed, while ankle pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Code 5271 for the right ankle. Thus, the Board finds that there is no limitation of motion shown that more nearly approximates or would rise to the level of marked as envisioned by the rating schedule. 

The Board has considered whether a higher rating may be warranted under another Diagnostic Code.  As the evidence does not reflect ankylosis of the right ankle, a higher rating is not warranted under Diagnostic Code 5270, pertaining to ankylosis of the ankle. 

Therefore, the Board finds that the preponderance of the evidence is against the claim for an increased rating for the service-connected right ankle disability, throughout the rating period on appeal, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

5. Extraschedular Considerations

The Board also finds that the circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this claim to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria for the Veteran's low back, right shoulder, right knee and right ankle disabilities reasonably describe and contemplate the extent and severity of these disabilities, including insofar as his specific symptoms (e.g, instability, chronic arthritic pain and associated limitation of motion, etc.) since they are considered in the applicable DCs 5003, 5010, 5201, 5242, 5257, 5260, 5261, and 5271.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer these claims for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for service connection for bilateral hearing loss is denied. 

The claim for service connection for tinnitus is denied. 

The claim for service connection for a left knee disability is granted, subject to the statutes and regulations governing the payment of VA compensation.

The claim for service connection for a left shoulder disability is granted, subject to the statutes and regulations governing the payment of VA compensation.

The claim for a rating higher than 10 percent for a low back disability is denied.

The claim for a rating higher than 10 percent for a right shoulder disability is denied.

The claim for a rating higher than 10 percent for the instability and subluxation component of the Veteran's right knee disability is denied.


However, a separate 10 percent rating is granted for the right knee as of November 16, 2010, because he also has osteoarthritis in this knee, subject to the statutes and regulations governing the payment of VA compensation.

The claim for a rating higher than 10 percent for a right ankle disability is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


